Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made FINAL.

DETAILED ACTION
This Office Action is in response to the amendment filed 2/15/2022 for application 15/913,391.
Claims 1-12 have been examined and are pending.  Claims 11 and 12 have been added.  Claims 1-10 have been amended.  Claims 1, 9, and 10 are independent claims. 
Response to Arguments
Claim Interpretation - 35 U.S.C. §112(f) of claims 1-8 is removed because of applicant’s amendment to the claims and is maintained for claim 10.  However, a new ground of rejection under 35 USC 101 is applied as the amended claims are directed to non-statutory subject matter.
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 2/15/2022, with respect to the rejections of claims 1-12 have been fully considered but are not persuasive.
Applicant argues as follows: For example, claim 1 recites "a processor programmed to: receive a setting request to set an access right to access content for a first user from a first user terminal; [and] send a voting request to a second user terminal associated with a second user authorized to access the content, the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request."  The cited references do not disclose the above-underlined features of claim 1.The Office Action acknowledges that Kiyohara does not disclose "the voting request being a Application No. 15/913,391 request to vote upon whether to accept the setting request." Page 8. Accordingly, it follows that Kiyohara cannot disclose this feature as amended. Fung also fails to disclose this feature.
Examiner respectfully notes that, because of Applicant’s amendment of the claims, a new reference, Shalunov has been cited in combination with Kiyohara.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 10 is interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, as reciting means-plus functions.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving means for receiving in line 2 of claim 10, sending means for sending in line 4 of claim 10, setting means for executing and setting in lines 8-10 of claim 10.  Page 2, lines 16-17, of Applicant’s originally filed specification discloses “an example of the hardware configuration of a server” and page 6, lines 6-7 of Applicant’s originally filed specification discloses “an example of the hardware configuration of the user terminal 10.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. 
Regarding claim 1; the claim calls for an information processing apparatus; however, there is no hardware element found within the claimed apparatus. As recited in the body of the claim, the claimed system includes “a processor.” The specification just provides some examples regarding the claimed processor.  However, the specification does not explicitly define that the claimed processor is only implemented in hardware.   One of ordinary skill in the art would understand that a ‘processor’ could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000).  The nominal recitation of an information processing apparatus in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  
Regarding claims 2-8, 11, and 12; claims 2-8, 11, and 12 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 1, 9, and 10 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Shalunov (US20170019409), PCT filed July 2, 2015.
Regarding claim 1, Kiyohara discloses an information processing apparatus comprising: 
a processor programmed to: (Kiyohara, 7th page, line 37, computer composed of a CPU);
receive  a setting request to set an access right to access content for a first user from a first user terminal (Kiyohara, 11th page, lines 22-31, “First, similar to the flow at the time of purchase, the user selects content desired to be viewed and presses the “view button”. Then, in accordance with the content ID and DHT corresponding to the selected content, the usernode 1a [i.e., first user terminal] transmits a “view request” message (content data) including the content ID, the IP address of the user (the user node 1a), the user registration number, and the charging method. Then, the root node 1x that has received the “viewing request” message transfers the “viewing request” message to the content holder node 1b [i.e., second user terminal] that stores the content data corresponding to the content ID.”);
send a voting request to a second user terminal associated with a second user authorized to access the content (Kiyohara, 12th page, lines 26-38, “There may be cases. In such a case, the content holder node 1b determines whether or not the content data can be viewed based on the plurality of confirmed viewing availability (for example, by majority vote), for example, when more than half of the access right management nodes can view the content data. The content data including the “viewability” message including the viewability and billing information is transmitted to the user node 1 a via the network 10”; 15th page, lines 30-33, “On the other hand, when “n> 10” (step S36: Y), the control unit 11 counts “viewing availability” included in all “viewing availability” messages, and for example, the majority can be viewed. (Step S37), if the majority is viewable (step S37: Y), it is determined that the view is viewable as the provision availability confirmation means, and “viewability” including the viewability and billing information.”);
the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request (Kiyohara, 11th page, lines 22-31, the user node 1a transmits a “view request” message (i.e., voting request including an instruction)  (content data) including the content ID, the IP address of the user (the user node 1a) (i.e., information identifying the first user), the user registration number, and the charging method. Request information (in this case, viewing request) is transmitted).
execute calculation processing on information received in response to the voting request and set the access right if a result of the calculation processing satisfies a predetermined condition (Kiyohara, 20th page, lines 14-22, “Further, provision availability information corresponding to one user node is stored in the access right management nodes respectively corresponding to different user IDs generated based on the user registration number of the user of the user node, Since the holder node confirms whether or not the content data can be provided (purchased or viewed) with respect to the plurality of access right management nodes via the network 8, for example, the access right is determined by majority vote [i.e., setter encompasses holder node].”).
Kiyohara discloses the voting request including an instruction that includes information identifying the first user, but does not explicitly disclose the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request.
However, in an analogous art, Shalunov discloses the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request (Shalunov, paragraph 0054, request encompasses e-mail, instruction to display a graphical user interface of the second user terminal encompasses displays a user interface on a mobile app to Barbara that enables her to approve access for Bill).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shalunov with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara to include the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request.

One would have been motivated to provide users with the benefits of using a social network solely as an identity provider (Shalunov: paragraph 0054).
Regarding claim 9, Kiyohara discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising (Kiyohara, 7th page, line 37, through 8th page line 7, “As shown in FIG. 4, each node 1 includes a control unit 11 as a computer composed of a CPU having a calculation function, a working RAM, a ROM for storing various data and programs, and various data (for example, content data).”);
receiving a setting request to set an access right to access content for a first user from a first user terminal (Kiyohara, 11th page, lines 22-31, “First, similar to the flow at the time of purchase, the user selects content desired to be viewed and presses the “view button”. Then, in accordance with the content ID and DHT corresponding to the selected content, the usernode 1a [i.e., first user terminal] transmits a “view request” message (content data) including the content ID, the IP address of the user (the user node 1a), the user registration number, and the charging method. Then, the root node 1x that has received the “viewing request” message transfers the “viewing request” message to the content holder node 1b [i.e., second user terminal] that stores the content data corresponding to the content ID.”);
sending a voting request to a second user terminal associated with a second user authorized to access the content (Kiyohara, 12th page, lines 26-38, “There may be cases. In such a case, the content holder node 1b determines whether or not the content data can be viewed based on the plurality of confirmed viewing availability (for example, by majority vote), for example, when more than half of the access right management nodes can view the content data. The content data including the “viewability” message including the viewability and billing information is transmitted to the user node 1 a via the network 10”; 15th page, lines 30-33, “On the other hand, when “n> 10” (step S36: Y), the control unit 11 counts “viewing availability” included in all “viewing availability” messages, and for example, the majority can be viewed. (Step S37), if the majority is viewable (step S37: Y), it is determined that the view is viewable as the provision availability confirmation means, and “viewability” including the viewability and billing information.”);
executing calculation processing on information received in response to the voting request and setting the access right if a result of the calculation processing satisfies a predetermined condition (Kiyohara, 20th page, lines 14-22, “Further, provision availability information corresponding to one user node is stored in the access right management nodes respectively corresponding to different user IDs generated based on the user registration number of the user of the user node, Since the holder node confirms whether or not the content data can be provided (purchased or viewed) with respect to the plurality of access right management nodes via the network 8, for example, the access right is determined by majority vote [i.e., setter encompasses holder node].”).

Kiyohara discloses the voting request including an instruction that includes information identifying the first user, but does not explicitly disclose the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request.
However, in an analogous art, Shalunov discloses the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request (Shalunov, paragraph 0054, request encompasses e-mail, instruction to display a graphical user interface of the second user terminal encompasses displays a user interface on a mobile app to Barbara that enables her to approve access for Bill).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shalunov with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara to include the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request.

One would have been motivated to provide users with the benefits of using a social network solely as an identity provider (Shalunov: paragraph 0054).
Regarding claim 10, Kiyohara discloses an information processing apparatus comprising (Kiyohara, 7th page, line 37, through 8th page line 7, “As shown in FIG. 4, each node 1 includes a control unit 11 as a computer composed of a CPU having a calculation function, a working RAM, a ROM for storing various data and programs, and various data (for example, content data).”);
receiving means for receiving a setting request to set an access right to access content for a user (Kiyohara, 11th page, lines 22-31, “First, similar to the flow at the time of purchase, the user selects content desired to be viewed and presses the “view button”. Then, in accordance with the content ID and DHT corresponding to the selected content, the usernode 1a [i.e., first user terminal] transmits a “view request” message (content data) including the content ID, the IP address of the user (the user node 1a), the user registration number, and the charging method. Then, the root node 1x that has received the “viewing request” message transfers the “viewing request” message to the content holder node 1b [i.e., second user terminal] that stores the content data corresponding to the content ID.”);
sending means for sending a voting request to a user authorized to access the content (Kiyohara, 12th page, lines 26-38, “There may be cases. In such a case, the content holder node 1b determines whether or not the content data can be viewed based on the plurality of confirmed viewing availability (for example, by majority vote), for example, when more than half of the access right management nodes can view the content data. The content data including the “viewability” message including the viewability and billing information is transmitted to the user node 1 a via the network 10”; 15th page, lines 30-33, “On the other hand, when “n> 10” (step S36: Y), the control unit 11 counts “viewing availability” included in all “viewing availability” messages, and for example, the majority can be viewed. (Step S37), if the majority is viewable (step S37: Y), it is determined that the view is viewable as the provision availability confirmation means, and “viewability” including the viewability and billing information.”);
setting means for executing calculation processing on information received in response to the voting request and for setting the access right if a result of the calculation processing satisfies a predetermined condition (Kiyohara, 20th page, lines 14-22, “Further, provision availability information corresponding to one user node is stored in the access right management nodes respectively corresponding to different user IDs generated based on the user registration number of the user of the user node, Since the holder node confirms whether or not the content data can be provided (purchased or viewed) with respect to the plurality of access right management nodes via the network 8, for example, the access right is determined by majority vote [i.e., setter encompasses holder node].”).
Kiyohara discloses the voting request including an instruction that includes information identifying the first user, but does not explicitly disclose the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request.
However, in an analogous art, Shalunov discloses the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request (Shalunov, paragraph 0054, request encompasses e-mail, instruction to display a graphical user interface of the second user terminal encompasses displays a user interface on a mobile app to Barbara that enables her to approve access for Bill).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shalunov with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara to include the voting request including an instruction to display a graphical user interface on the second user terminal that includes information identifying the first user and a request to vote upon whether to accept the setting request.

One would have been motivated to provide users with the benefits of using a social network solely as an identity provider (Shalunov: paragraph 0054).


Claims 2 and 3 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Shalunov (US20170019409), PCT filed July 2, 2015, and further in view of O’Sullivan (US20100299393), filed May 20, 2009.
Regarding claim 2, Kiyohara and Shalunov disclose the information processing apparatus according to Claim 1.
Kiyohara and Shalunov do not explicitly disclose wherein, among users authorized to access the content, the second user has an attribute which satisfies a predetermined attribute condition.
However, in an analogous art, O’Sullivan discloses wherein, among users authorized to access the content, the second user has an attribute which satisfies a predetermined attribute condition (O’Sullivan, paragraph 0034, “Online negotiation groups may also be determined based on social network criteria. For example, a relatively high priority online negotiation may be formed at step 42 having as participants all of those sending users that are designated "friends" or the like of the receiving user within a social networking application, for example as indicated in the External Priority Database 24. [i.e., attribute encompasses being a friend]”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of O’Sullivan with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara and Shalunov to include wherein, among users authorized to access the content, the second user has an attribute which satisfies a predetermined attribute condition.

One would have been motivated to provide users with the benefits of detecting and handling message collisions in an instant messaging system (O’Sullivan: paragraph 0001).
Regarding claim 3, Kiyohara, Shalunov, and O’Sullivan disclose the information processing apparatus according to Claim 2.  O’Sullivan discloses wherein, among the users authorized to access the content, the second user has a onnection state that is online (O’Sullivan, paragraph 0034, “At step 44, the disclosed system collects message priority outputs from the online negotiation or negotiations initiated at step 42. Message priority outputs may, for example, consist of or include an indication that one of the sending users has selected a user interface object requesting that their message be sent to the receiving user (e.g. has clicked on "Send" or the like) after consulting with the other sending users in the online negotiation. Alternatively, message priority outputs may, for example, consist of or include message prioritizations based on voting performed by participants in the online negotiation through their respective online negotiation user interfaces.”).  The motivation is the same as that of the claim from which this claim depends.


Claims 4 and 5 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Shalunov (US20170019409), PCT filed July 2, 2015, and further in view of Tomita (JP4008237B2), published November 14, 2007.
Regarding claim 4, Kiyohara and Shalunov disclose the information processing apparatus according to Claim 1.
Kiyohara and Shalunov do not explicitly disclose wherein, when executing the calculation processing on the received information, the processor is programmed to apply a weight to the received information in accordance with a relationship between an attribute of a-the first user corresponding to the setting request and an attribute of the second user corresponding to the received information.
However, in an analogous art, Tomita discloses wherein, when executing the calculation processing on the received information, the processor is programmed to apply a weight to the received information in accordance with a relationship between an attribute of a-the first user corresponding to the setting request and an attribute of the second user corresponding to the received information (Tomita, paragraph 0043, “In step S <b> 703, access authority regarding the source mobile phone is acquired from the member list 110. The information obtained in S702 and S703 is used as an input, and in S704, a determination is made using an evaluation function. Here, the evaluation function is provided in the user level extraction unit 123, and the current access list and the past response history are larger as the update time is closer to the current time. Such weighting is performed and a quantitative value is output. Although any actual evaluation parameters and calculation formulas used for the evaluation function can be used, here, the above-described simple case is given as an example. In S705, it is determined whether or not an answer is possible depending on whether or not the output value of the evaluation function exceeds a predetermined threshold value. In the case of OK, an automatic response answer is created and transmitted in S706. In the case of NG, an automatic response impossible answer is created and transmitted in S707.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tomita with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara and Shalunov to include wherein, when executing the calculation processing on the received information, the processor is programmed to apply a weight to the received information in accordance with a relationship between an attribute of a-the first user corresponding to the setting request and an attribute of the second user corresponding to the received information.

One would have been motivated to provide users with the benefits of a portable terminal that can automatically transmit and receive information even when it lacks an asynchronous wireless communication unit (Tomita: paragraph 0001).
Regarding claim 5, Kiyohara, Shalunov, and Tomita disclose the information processing apparatus according to Claim 4.  Tomita discloses wherein the processor is programmed to apply the weight to the received information in accordance with a distance between the first user corresponding to the setting request and the second user corresponding to the received information (Tomita, paragraph 0043, “The information obtained in S702 and S703 is used as an input, and in S704, a determination is made using an evaluation function. Here, the evaluation function is provided in the user level extraction unit 123, and the current access list and the past response history are larger as the update time is closer to the current time. Such weighting is performed and a quantitative value is output.”; paragraph 0046, “Here, considering the members 802 and 803 of the group 1, it can be imagined that the member 803 is remarkably separated from the position of the center of gravity and is not suitable as a member of the group 1. Here, the member 803 whose distance from the gravity center position exceeds a certain threshold value is temporarily removed from the group 1 members. The center of gravity position 801 is calculated again, and the same processing is repeated until the sum of distances from the center of gravity reaches convergence.”).  The motivation is the same as that of the claim from which this claim depends.

Claim 6 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Shalunov (US20170019409), PCT filed July 2, 2015, and further in view of Miyazaki (JP2011186705), published September 22, 2011.
Regarding claim 6, Kiyohara and Shalunov disclose the information processing apparatus according to claim 1.
Kiyohara and Shalunov do not explicitly disclose wherein the processor is programmed to change the predetermined condition in accordance with an attribute of the content.
However, in an analogous art, Miyazaki discloses wherein the processor is programmed to change the predetermined condition in accordance with an attribute of the content (Miyazaki, 9th page, lines 31-40, “FIG. 13 is a diagram illustrating the contents of the weighting DB according to the first modification. The weighting DB in this example has a weighting DB (customer) that defines customer settings as shown in FIG. 13A and a weighting DB (evaluation) that defines evaluation settings as shown in FIG. 13B. . The calculation unit 206 in this example refers to the weighting DB (customer) and performs weighting using customer settings determined from the aggregation conditions. Further, the calculation unit 206 refers to the weighting DB (evaluation), and Weighting is performed using an evaluation setting determined from the customer name, that is, the presenter attribute information.  As described above, the calculation unit 206 may change the degree of weighting according to the relationship between the presenter attribute information and the evaluator attribute information.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Miyazaki with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara and Shalunov to include wherein the processor is programmed to change the predetermined condition in accordance with an attribute of the content.
One would have been motivated to provide users with the benefits of evaluating collected information (Miyazaki: first page, technical field).

Claim 7 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Shalunov (US20170019409), PCT filed July 2, 2015, and further in view of Wu (CN102110131), published June 29, 2011.
Regarding claim 7, Kiyohara and Shalunov disclose the information processing apparatus according to claim 1.
Kiyohara and Shalunov do not explicitly disclose wherein the processor is programmed to set the access right by using the result of the calculation processing if an attribute of the content satisfies a predetermined second condition.
However, in an analogous art, Wu discloses wherein the processor is programmed to set the access right by using the result of the calculation processing if an attribute of the content satisfies a predetermined second condition (Wu, abstract, “The invention claims a method for preventing stranger from disturbance in social network and a system thereof, wherein the method comprises the following steps: S1, setting friend-adding permission information by a first user; storing the information into a database; S2, initiating a friend-adding request to the first user by a second user; S3, judging whether the second user satisfies the friend-adding permission information set by the first user and judging whether the amount of the friends of the second user does not reach the upper limit of the amount of the friends; S4, transmitting the friend-adding request of the second user satisfying said two conditions to the first user; filtering the friend-adding request unsatisfying the conditions; in the invention, through the setting of the friend-adding permission, the user cannot be disturbed by the stranger in social network, improving the network community experience of the user; besides, the amount of the friends in stranger addition can be limited such that the stranger cannot indefinitely transmit friend-adding requests to any people in social network, effectively reducing transmission of invalid and vice information caused by the strangers via the friend-adding requests.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wu with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara and Shalunov to include wherein the processor is programmed to set the access right by using the result of the calculation processing if an attribute of the content satisfies a predetermined second condition.
One would have been motivated to provide users with the benefits of preventing interference by a stranger in a social network (Wu: paragraph 0001).

Claim 8 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Shalunov (US20170019409), PCT filed July 2, 2015, and further in view of Van Dusen (US20140075004), filed August 29, 2013.
Regarding claim 8, Kiyohara and Shalunov disclose the information processing apparatus according to claim 1.
Kiyohara and Shalunov do not explicitly disclose wherein, among a plurality of calculation expressions, the processor is programmed to execute the calculation processing by using a calculation expression corresponding to an attribute of the content.
However, in an analogous art, Van Dusen discloses wherein, among a plurality of calculation expressions, the processor is programmed to execute the calculation processing by using a calculation expression corresponding to an attribute of the content (Van Dusen, paragraphs 1810-1849, “sets of cnxpts with specific infxtypxs; for cnxpts, limited SQL-like select statement where-like clauses containing, including, but not limited to: characteristic constraint calculation formulas  for the value of cnxpt attributes; characteristic constraint calculation formulas  for the types of cnxpt txo properties; pairs of characteristics and comparison expression constraint and, optionally, constraint values ranges or calculation formulas  for the values for the cnxpts; for relationships, limited SQL-like select statement where-like clauses containing, including, but not limited to: characteristic constraint calculation formulas  for the value of relationship attributes; characteristic constraint calculation formulas  for the types of relationship txo properties; pairs of characteristics and comparison expression constraint and, optionally, constraint values ranges or calculation formulas  for the values for the relationship attributes; Calculation formulas  for relationships (mapping functions); Calculation formulas  for cnxpts.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Van Dusen with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara and Shalunov to include wherein, among a plurality of calculation expressions, the processor is programmed to execute the calculation processing by using a calculation expression corresponding to an attribute of the content.
One would have been motivated to provide users with the benefits of providing crowd sourced consensus building, topic categorization services, a commonplace, and on-line community services by topics (Van Dusen: paragraph 0020).
                         
Claim 11 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Shalunov (US20170019409), PCT filed July 2, 2015, and further in view of Vieira (US20130316682), filed May 24, 2012.
Regarding claim 11, Kiyohara and Shalunov disclose the information processing apparatus according to claim 1.
Kiyohara and Shalunov do not explicitly disclose wherein the graphical user interface displayed on the second user terminal includes a first button for authorizing the setting request, and a second button for denying the setting request.  
However, in an analogous art, Vieira discloses wherein the graphical user interface displayed on the second user terminal includes a first button for authorizing the setting request, and a second button for denying the setting request  (Vieira, FIG. 13 shows an interface with approve button 238 and deny button 240, paragraph 0070, approved button 238 or deny button 240 are selectable).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Vieira with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara and Shalunov to include wherein the graphical user interface displayed on the second user terminal includes a first button for authorizing the setting request, and a second button for denying the setting request.
One would have been motivated to provide users with the benefits of controlling access to media such as preventing inappropriate media to be accessed by a child  (Vieira; paragraphs 0002 and 0003).

Claim 12 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Shalunov (US20170019409), PCT filed July 2, 2015, and further in view of Vadlamudi (US20170193206), filed December 30, 2015.
Regarding claim 12, Kiyohara and Shalunov disclose the  information processing apparatus according to claim 1.
Kiyohara and Shalunov do not explicitly disclose wherein the content is a specific electronically stored file.
However, in an analogous art, Vadlamudi discloses wherein the content is a specific electronically stored file (Vadlamudi, paragraph 0018, specific content, e.g. a file, stored).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Vadlamudi with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara and Shalunov to include wherein the content is a specific electronically stored file.
One would have been motivated to provide users with the benefits of a user authentication mechanism that provides better security and protection to user’s content on a user or mobile device  (Vadlamudi; paragraphs 0002 and 0003).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439            


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439